Felton, Chief Judge.
The evidence adduced on the trial of this ease was not taken down by a court reporter. Counsel for the plaintiff-appellee and the defendant-appellant were unable to agree upon a brief of the evidence. Appellant’s counsel never requested a hearing for the purpose of “settling the brief of evidence.” In the appellant’s notice of appeal from the order overruling his motion to vacate and set aside a judgment rendered against him “after consideration of the evidence,” he specifies that “Transcript of evidence and proceedings will not be filed for inclusion in the record on appeal.” Under these facts, the appeal presents no question which can be determined without a consideration of the evidence adduced upon the trial of the case, and, there being no certified or approved transcript or brief of such evidence, the judgment of the trial court must be affirmed. Nadler v. Okarma, 114 Ga. App. 275 (150 SE2d 846); Payne v. Larsen, 114 Ga. App. 594 (1) (152 SE2d 428).

Judgment affirmed.


Pannell and Quillian, JJ., concur.

Parks & Eisenberg, David S. Eisenberg, for appellant.
Murphy, McFarland ■& Turoff, Martin McFarland, for appellee.